DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

________________________________________________________________
Claim(s) 1-6, 12, 13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUSTIN (US 2017/0334606) in view of TUCKER et al. (US 2013/0192623). 
With respect to claim 1, AUSTIN discloses a beverage container and electronic vapor device (Abstract; Title) comprising a base unit (e.g., vaping device) that is removably connected to the beverage dispenser (Paragraphs [0009]-[0013]). 
AUSTIN does not explicitly disclose the construction of the vaping device. TUCKER et al. discloses a vaporizer (Abstract) comprising a reservoir, 22 (Paragraph [0034]); a heating chamber, 62, that contains a heater, 14, in the form of a coil and a wick, 28 (Paragraph [0035]; Figures 1 and 4). The base unit further comprises a vapor outlet, 24’, to allow the vapor to flow out of the base unit (Paragraph [0036]) and a conduit, 63, section fluidly connected to the vapor outlet (Figures 1 and 4) for allowing the vapor to flow from the heating chamber to the vapor outlet and ultimately to the user (Paragraph [0036]). TUCKER et al. further discloses that the vapor outlet is preferably integrally attached to the base unit (Paragraph [0067]). This preferable attachment indicates that the vapor outlet is not integrally attached and instead is removably attached to the base unit. 
The reservoir holds extracts from tobacco material (i.e., herbal extract) which are then released as vapor in the heating chamber (Paragraphs [0060]-[0061]). Thus, the reservoir represents the claimed herb chamber in which the herbal extracts are held and then vaporized in the heating chamber. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the base unit of TUCKER et al. in place of that of MEYER so that a greater distribution of aerosol can be provided to the smoker’s mouth thereby providing a fuller mouth feel (TUCKER et al.; Paragraph [0031]). Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, provide the vapor outlet as removable so that the user can exchange the vapor outlet for different types of outlets (TUCKER et al.; Paragraph [0051]). 
With respect to claim 2, TUCKER et al. discloses that the heating chamber incorporate heating coils (Paragraph [0091]) powered by a battery (Paragraph [0042], [0043], [0050]). 
With respect to claim 3, the courts have generally held that the inclusion of the material worked upon by a structure being claimed does not impart patentability to the claim. See,  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
In the instant case, the dry ice and the herb of the claims are materials worked upon given that these materials are consumables in the apparatus being claimed. 
With respect to claim 4, TUCKER et al. discloses that the reservoir is held in a replaceable cartridge (Paragraph [0033]) (i.e., removable tray). 
With respect to claim 5, TUCKER et al. discloses that the base unit comprises a heat indicator light, 48, operable to glow when the heater is activated (Paragraph [0053]). 
With respect to claim 6, TUCKER et al. discloses that the base unit comprises a heat indicator light, 48, operable to glow (e.g., the setting of the heater is “on”) when the heater is activated (Paragraph [0053]).
With respect to claim 12, TUCKER et al. discloses that the heating chamber is surrounded by the reservoir (Figures 6 and 7). Thus, when the device is held horizontally, as shown in figures 6 and 7, the reservoir is both above and below the heating chamber. 
With respect to claim 13 MEYER discloses an extension, 4, incorporated in the beverage dispenser to attach to the base unit (Paragraphs [0010]-[0012]). 
With respect to claim 15, TUCKER et al. discloses that the outer wall of the base unit is transparent so that the user is able to see through the outer wall (Paragraph [0038]). MEYER shows that the base unit is viewable above and below the extension 4 (Figure 1). Thus, the areas above and below the extension represent the viewable portions and since the walls the base unit of TUCKER et al. are transparent, the user can view into the base unit when attached to the dispenser in these areas. 
With respect to claim 17, TUCKER et al. discloses that the vapor dispenser is operable to generate vapor via convection (Paragraph [0044]) heating. The dispenser comprises a conduit section (in this case 62 represents the conduit) (Paragraph [0033]) that houses the heater, 14, therein (Paragraphs [0034], [0035]); Figures 6 and 7). The base unit further incorporates an air inlet, 44, whereby air flows into the base unit (Paragraph [0039]). The conduit section is attached to the base unit such that the heating chamber is positioned within the base unit such that it is surrounded by the reservoir (and thus the reservoir is above and below the heating chamber; Figure 7). The heating chamber of the base unit coincides with that of the conduit, given that the same heater is positioned within this area. The air that flows into the inlet generates convection heating (Paragraph [0044]). 
With respect to claim 18, AUSTIN discloses a beverage container and electronic vapor device (Abstract; Title) comprising a base unit (e.g., vaping device) that is removably connected to the beverage dispenser (Paragraphs [0009]-[0013]). 
AUSTIN does not explicitly disclose the construction of the vaping device. TUCKER et al. discloses a vaporizer (Abstract) comprising a reservoir, 22 (Paragraph [0034]); a heating chamber, 62, that contains a heater, 14, in the form of a coil and a wick, 28 (Paragraph [0035]; Figures 1 and 4). The base unit further comprises a vapor outlet, 24’, to allow the vapor to flow out of the base unit (Paragraph [0036]) and a conduit, 63, section fluidly connected to the vapor outlet (Figures 1 and 4) for allowing the vapor to flow from the heating chamber to the vapor outlet and ultimately to the user (Paragraph [0036]). TUCKER et al. further discloses that the vapor outlet is preferably integrally attached to the base unit (Paragraph [0067]). This preferable attachment indicates that the vapor outlet is not integrally attached and instead is removably attached to the base unit. 
The reservoir holds extracts from tobacco material (i.e., herbal extract) which are then released as vapor in the heating chamber (Paragraphs [0060]-[0061]). Thus, the reservoir represents the claimed herb chamber in which the herbal extracts are held and then vaporized in the heating chamber. 
TUCKER et al. discloses placing the liquid having herb extracts into the reservoir (Paragraph [0098]) of the base unit of the beverage and vapor dispenser, and then MEYER discloses attaching the base unit to the beverage dispenser (Paragraph [0011] and [0012]). MEYER further discloses inhaling the vapor from the base unit and drinking the liquid from the beverage dispenser (Paragraph [0011]). TUCKER et al. discloses activating the heating chamber to produce vapor to inhale (Paragraph [0056])
MEYER does not explicitly disclose the step of filling the dispenser. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to pour liquid into the dispenser of MEYER so that the drink and smoke can be had together. 
With respect to claim 19, TUCKER et al. discloses inhaling the vapor from the conduit section by mouth, by sucking on the vapor outlet, and thus indirectly sucking on the conduit (Paragraphs [0039], [0044], [0071], [0080], [0085]). 

_________________________________________________________________________

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUSTIN (US 2017/0334606) in view of TUCKER et al. (US 2013/0192623) as applied to claims 1-6, 12, 13, 15 and 17-19 above, and further in view of MURISON et al. (US 2016/0366946).
With respect to claims 7 and 8, modified MEYER does not explicitly disclose the claimed button. MURISON et al. discloses a power mode button that increases or decreases the amount of vapor produced by controlling the amount of power to the heater, by increasing or decreasing the temperature thereof (Paragraphs [0246]-[0266]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a button on the base unit of modified MEYER, as taught by MURISON et al. so that the power to the heater, and therefore the temperature of the heater, can be increased or decreased to alter the amount of vapor based on the user’s desires. 

_______________________________________________________________________
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUSTIN (US 2017/0334606) in view of TUCKER et al. (US 2013/0192623) as applied to claims 1-6, 12, 13, 15 and 17-19 above, and further in view of SCATTERDAY (US 9,010,335).
With respect to claim 9, modified MEYER discloses that the base unit is separable from the beverage dispenser (MEYER; Paragraph [0012]) (and thus the conduit is separable from the beverage dispenser) but does not explicitly disclose that the base unit and conduit are separable. SCATTERDAY discloses that the vaporizer may be completely disassembled in order allow the user to replace, replenish or repair the device (Column 3, lines 5-20). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to allow the conduit section, as well as all the parts making up the vaporizer, to be completely disassembled, as taught by SCATTERDAY so that the user can replace or repair parts of the device if needed. 
With respect to claims 10 and 11, modified MEYER discloses a tip, 10, having a hole, 63, connected to the conduit, 62, at an end thereof, so that vapor can flow from the tip when connected, and the tip is not directly attached to the vapor outlet (MEYER; Figures 1 and 4; Paragraph [0058]). 
Modified MEYER does not explicitly disclose that the tip is removably attachable to the end of the conduit. SCATTERDAY discloses that the vaporizer may be completely disassembled in order allow the user to replace, replenish or repair the device (Column 3, lines 5-20). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to allow the conduit be removably attached to the tip, as taught by SCATTERDAY so that the user can replace or repair parts of the device if needed. 





________________________________________________________________________
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AUSTIN (US 2017/0334606) in view of TUCKER et al. (US 2013/0192623) as applied to claims 1-6, 12, 13, 15 and 17-19 above, and further in view of LIU (US 2014/0060527).
With respect to claim 16, modified MEYER does not explicitly disclose that the chamber includes multiple chambers. LIU discloses that the atomizer, 20, includes a first and second reservoir, 303 and 304, so that the vaporizer can mix multiple flavors (Paragraphs [0044]; Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a plurality of chambers in the chamber of modified MEYER, as taught by LIU, so that a mixture of flavors can be provided to the user. 



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 14, the cited art does not include the conduit parallel to the wall of the beverage dispenser, per se, and that the wall of the beverage dispenser comprises a conduit indentation for the conduit, per se. As seen in MEYER, the base unit is held away from the wall of the beverage dispenser. 
With respect to claim 20, while mere duplication of parts isn’t necessarily patentable. Claim 20 includes multiple beverage dispensers paired with a vapor tray having an inlet and multiple outlets, along with a single base unit. Thus, the system includes a configuration not taught by MEYER or the prior art when considering a beverage dispenser along with a vapor dispenser. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745